Citation Nr: 1117124	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gynecological disorder, claimed as residuals of a tubal ligation, frequent yeast infections, and hysterectomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1983 to February 1990.

This appeal to the Board of Veterans' Appeals (Board) originated from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In March 2010, as support for her claims (at the time there were several on appeal), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in May 2010, issued a decision denying three other claims the Veteran had appealed - for 1) service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) due to sexual assault and major depressive disorder, 2) gastroesophageal reflux disease (GERD or acid reflux), and hyperthyroidism.  The Board remanded her remaining claims for service connection for a gynecological disorder and for a right shoulder disorder manifested by muscle spasm to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board remanded the right shoulder claim because the RO had not issued a statement of the case (SOC) in response to her notice of disagreement (NOD) with the denial of that claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In December 2010, on remand, the RO issued an SOC concerning this claim, but she did not then in response submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2010).  So only the claim concerning her gynecological disorder remains.

Regrettably, the Board must again remand this remaining claim to RO via the AMC in Washington, DC, for still further development and consideration.


REMAND

As the Board noted in its prior May 2010 remand, the Veteran contends that while in service she had an elective tubal ligation, which in turn led to a hysterectomy, which in turn also caused yeast infections requiring monthly treatment.  See her January 2005 Application for VA Compensation and/or Pension (VA Form 21-526). So there is this alleged chain link of causation.  She also has asserted that her hysterectomy is attributable to human pappillomavirus (HPV), which was caused by continuous yeast infections that began during her service.  See her March 2010 hearing testimony.  So, in essence, she is requesting compensation for a gynecological disorder encompassing that tubal ligation, frequent yeast infections, and hysterectomy.

As the Board also noted in its prior May 2010 remand, the report of the Veteran's June 2009 VA C&P Exam provides a diagnosis of status post total abdominal hysterectomy.  Ultimately, though, the report of that VA C&P Exam indicates her hysterectomy was less likely than not related to her complaints and treatments in service for the elective tubal ligation, pelvic inflammatory disease, abdominal pain, and/or yeast infections because the hysterectomy was due to HPV with dysplasia and there was no diagnosis of dysplasia while she was in service.  As was pointed out additionally, her service treatment records (STRs) do not mention any complaints or treatment for dysplasia or HPV.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board found the report thorough, well-reasoned, and based on an objective, independent review of the file and clinical evaluation.  Hence, the findings expressed in that report have the proper foundation and predicate and, therefore, are entitled to significant probative weight. See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

With respect to her claim for yeast infections, the Veteran's post-service treatment records document her treatment for yeast infections through March 2005.  An October 2005 evaluation by a private physician, I.B., M.D., contracted by VA to examine the Veteran for compensation purposes in connection with her claim, nonetheless determined her yeast infections (vaginitis) had resolved by the time of that examination.

Since, however, there were objective clinical indications of recurrent yeast infections when the Veteran had earlier filed this claim, though, as mentioned, not during that VA compensation examination, an additional VA examination was needed to determine whether she is still experiencing these yeast infections.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  And if it was determined she was still experiencing yeast infections, additional medical comment would be needed to determine whether they are the result of or date back to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For these reasons, in May 2010, the Board remanded this claim for another examination and opinion - preferably during a time when the Veteran is having a yeast infection, to determine whether her recurrent yeast infections are the result of her military service or related to the symptoms she experienced during service or treatment she received, as documented in her STRs.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (wherein the Court noted the necessity to examine a Veteran during an "active stage" of the claimed disease when the disease has cyclical manifestations, meaning it waxes and wanes and is sometimes present whereas other times perhaps not).

The Veteran had this requested VA compensation examination in January 2011, by a VA contractor.  This VA examiner observed the Veteran's pelvic evaluation and pap smear were normal.  And as concerning the asserted relationship between her recurrent yeast infections and military service, this VA examiner determined it is less likely than not the Veteran's previous instances of yeast infections 
(post-service) are a continuation of those she experienced in service, and that it also is less likely than not that her tubal ligation is the cause of her recurrent yeast infections.  So in both of these respects, this VA examiner concluded against this claim.

That said, in asserting her entitlement to service connection, the Veteran claims that she had no history of yeast infections prior to service, but that, during service, she started having them and they have continued since.  See her December 2006 statement.  However, upon further review of the records in her claims file, the Board sees that she acknowledged during her June 1982 military entrance examination that she had been treated for vaginitis (a yeast infection) in 1982, so earlier that year.  The Board also sees that her STRs show that she received treatment for a yeast infection in February 1983, the same month that she entered service.  So this evidence, more contemporaneous to her service, tends to refute the notion that she did not have any vaginitis (or yeast infections) prior to beginning her military service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).


If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but she may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on her to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition", that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of her pre-existing yeast infections during her service would the presumption of aggravation apply and, in turn, require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Although the Veteran has been provided VA examinations in connection with her claim, including following and as a result of the Board's prior May 2010 remand, none addressed whether the yeast infections she had experienced prior to service (as, again, noted or documented in the report of her military entrance examination, though she now denies she had) were aggravated during or by her service.  Independent medical evidence is needed to support a finding that this pre-existing disorder increased in severity during her service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  So additional medical comment is needed concerning this additional issue prior to deciding her appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  If possible, have the VA C&P Examiner (QTC Medical Services Examiner) that most recently evaluated the Veteran in January 2011, following and as result of the Board's prior May 2010 remand, provide a supplemental medical opinion indicating the likelihood (very likely, as likely as not, or unlikely) the yeast infections the Veteran had experienced prior to service - as noted in the report of her military enlistment examination as a pre-existing condition, 

were made chronically (meaning permanently) worse during or by her military service beyond their natural progression.  [Note:  the January 2011 opinion is responsive to the question of direct causation, concluding there is no such linkage or continuation of what occurred in service and the current disabilities, but needs to additionally address this other question of whether there was aggravation of the pre-existing condition during service beyond its natural progression.  So the additional comment is only needed concerning this other possibility.]

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, including a complete copy of this remand, must be made available to the examiner to refamiliarize himself with the pertinent medical and other history.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this further comment, then obtain this necessary comment from someone else equally qualified to make this additional determination.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.


If an additional examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.

2.  Then readjudicate this claim in light of all additional evidence obtained, including especially considering whether there was aggravation during service of any 
pre-existing disability beyond its natural progression.  If this claim is not granted to the Veteran's satisfaction, send her another supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


